UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): December 16, 2008 COMPUTER SCIENCES CORPORATION (Exact name of Registrant as specified in its charter) Nevada 1-4850 95-2043126 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3170 Fairview Park Drive 22042 Falls Church, Virginia (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code(703) 876-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. (a)Computer Sciences Corporation (“CSC” or the “Company”) is filing this Form 8-K to update the financial information in the Company’s Annual Report on Form 10-K for the fiscal year ended March 28, 2008 to reflect revised financial information and disclosures as a result of our segment restructuring as described below. As a result of Project Accelerate, the Company’s comprehensive growth strategy, the Company restructured its management and reporting structure into three lines of business, North American Public Sector, Global Outsourcing Services and Business Solutions and Services during the first quarter of fiscal 2009.These changes have resulted in changes to the Company’s reportable segments pursuant to Statement of Financial Accounting Standards (SFAS) No. 131, “Disclosure about Segments of an Enterprise and Related Information.”After the application of the guidance in SFAS No. 131 to its new management and reporting structure, the Company determined it has five reportable segments.The following is a description of the reportable segments that resulted from these changes. · Business Solutions and Services (BS&S) – Consulting.The BS&S − Consulting segment enables the Company to provide industry specific consulting and systems integration services, business process outsourcing, and intellectual property (IP)-based software solutions.These service offerings and clientele overlap and the Company draws on multiple operating segments within BS&S – Consulting to serve clients.These operating segments have similar economic characteristics, products, services, customers and methods of operations and, as a result, are aggregated for segment reporting purposes. · Business Solutions and Services – Financial Services Sector. The BS&S − Financial Services Sector segment primarily provides information technology and business process outsourcing services to financial services companies in domestic and international markets. · Business Solutions and Services – Other. The Company’s remaining operating segments do not meet the quantitative thresholds for separate disclosure and do not meet the aggregation criteria as indicated in SFAS No. 131.As a result, these operating segments are reported as “other” as required by SFAS No. 131.Because each of these other operating segments are within the Company’s BS&S service line, the Company has labeled this group of operating segments as BS&S − Other. The operating segments comprising BS&S − Other includes the Company’s non-GOS operations in Australia and Asia and the Company’s India operations. · Global Outsourcing Services (GOS). The Global Outsourcing Services segment provides large-scale outsourcing solutions offerings as well as midsize services delivery to customers globally.The Global Outsourcing Services operating segment represents a separate reportable segment under the Company’s new operating structure. · North American Public Sector (NPS). The North American Public Sector segment operates principally within a regulatory environment subject to governmental contracting and accounting requirements, including Federal Acquisition Regulations, Cost Accounting Standards and audits by various U.S. Federal agencies.The North American Public Sector operating segment represents a separate reportable segment under the Company’s new operating structure. The alignment of the lines of business with the reportable segments is as follows: Lines of Business Reportable Segments Business Solutions and Services BS&S – Consulting BS&S − Financial Services Sector BS&S − Other Global Outsourcing Services Global Outsourcing Services North American Public Sector North American Public Sector 2 Pursuant to guidance provided by the U.S. Securities and Exchange Commission (the “SEC”), the Company has recast the following items that were contained in the Company’s Annual Report on Form 10-K for the year ended March 28, 2008, filed on May 27, 2008 (the “Form10-K”) to reflect these changes in reportable segments.The following exhibits filed with this Form 8-K and incorporated herein by reference update and supersede only those portions of the Form 10-K for the fiscal year ended March 28, 2008 that are most affected by our recent segment reorganization. · Exhibit 99.01: Item 1, “Business”; · Exhibit 99.02:Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”; and · Exhibit 99.03:Item 8, “Financial Statements and Supplementary Data.” The information included in and with this Current Report on Form 8-K is presented for information purposes only in connection with these changes in our reportable segments.The changes to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” are to refer to the consolidated operating segment structure that we adopted in fiscal 2009, and to report revenues consistently with this presentation.The changes to
